DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele (U.S. Publication No. 20190120021).
In regards to claim 1, Steele teaches a whipstock (114; Fig. 2, 3a, b, 4a, b, 6b), comprising:
 a tubular (118; Fig. 3a, b) having a longitudinal passageway (302; Fig. 3a,b) extending along a length thereof, the tubular having a tapered face (120: Fig. 2-3b) extending along at least a portion of the length (Fig. 2); 
a support structure (308; Fig. 2, 3a, b, 4a, b, 6b)  movably coupled to the tubular and extendable across the tapered face (the deflector 308 and actuatable to move the deflector 308 between the stowed and deployed positions.; pp[0026]), wherein the support structure is operable to rotate radially inward (308 pivots radially inward about pin 426; pp[0040], Fig. 4a,b) from a first closed position closing the longitudinal passageway (Fig, 4b) to a second open position exposing the longitudinal passageway (pp[0040], Fig. 4a); and 
a locking mechanism in the tubular for releasably holding the support structure in the first position (“the deflector assembly 306 may further include one or more locking mechanisms 606 (one shown) configured to help permanently or temporarily lock the deflector 308 in the deployed position”; pp[0050], Fig.6a,b).

In regards to claim 2, Steele teaches the whipstock according to claim 1, wherein the support structure (308) is coupled to the tubular (118) via a hinge pin (pivot hinge 426; Fig. 4a,b), the support structure (308) configured to rotate (308 pivots about 426; pp[0037], Fig. 4a,b) about the hinge pin (426) relative to the tapered face (120).  

In regards to claim 3, Steele teaches the whipstock according to claim 2, wherein the hinge pin (pivot hinge 426) is positioned in a linear slot (implicit as the hinge pin 426 connects 308 to 114; pp[0037]) , the linear slot configured to allow the support structure (308) to translate from a first linear position (Fig. 4b) to a second linear position (Fig. 4a, pp[0040]) with respect to the tapered face (120).  

In regards to claim 4, Steele teaches the whipstock according to Claim 3, further including one or more shelf profiles (at 610; Fig. 6a, b) on an inner surface of the tubular (inner surface of 118), the one or more shelf profiles (610) configured to engage one or more related support pins (418) coupled to the support structure (“the piston head 418 will engage and force the ball 608 into the detent 610”; pp[0050]), such that when the support structure is in the first linear position it is held in the first closed position (pp[0050], Fig. 6b) and when the support structure is in the second linear position it is allowed to rotate toward the second open position (Fig. 6a).

In regards to claim 6, Steele teaches the whipstock according to Claim 3, further including  one or more spring loaded release mechanisms (spring 602a, b; Fig. 6b, pp[0049]) configured to engage the support structure (308) and urge it from the first linear position (Fig. 6b) to the second linear position (the second biasing device 602b may comprise a coil spring that helps pull the deflector 308 back into the pocket 312 and to the stowed position; pp[0049]).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Steele (U.S. Publication No. 20190120021) in view of Bulloch et al. (U.S. Publication No. 20170044866). 
In regards to claim 7, Steele teaches the whipstock according to claim 1.
Steele is silent regarding wherein the locking mechanism includes a pin, the pin configured to release the support structure when severed by a downhole tool riding up along the support structure.  
Bullock, drawn to a valve for subterranean whipstock, discloses wherein the locking mechanism includes a pin (shear pin 40; Fig. 4, 5, pp [0012]), the pin configured to release the support structure (sleeve 38) when severed by a downhole tool riding up along the support structure (Once the proper whipstock depth and orientation are established, the circulation rate is increased through the orifice 84 which causes the force on sleeve 38 to be increased. At some point the higher force on the sleeve 38 results in the shear pins 40 shearing; pp[0013]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Steele with the shear pins of Bullock in order to move the support structure under predetermined pressure and prevent premature actuation of the support structure (Abstract, pp[0005]).   


Claims 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (U.S. Publication No. 20190120021) in view of Dahl et al. (U.S. Publication No. 20160145956).
In regards to claim 12, Steele teaches the whipstock according to claim 1.
Steele  is silent regarding the whipstock further including an opening in a longitudinal face of the support structure, the opening configured to allow a retrieval tool to engage the whipstock and withdraw the whipstock uphole.
Dahl, drawn to whipstock and deflector assembly, discloses that he whipstock further including an opening (606; Fig. 6) in a longitudinal face of the support structure (306), the opening configured to allow a retrieval tool to engage the whipstock (the coupling engagement 602 may include one or more dogs 604 disposed about the whipstock retrieval tool 516 and configured to locate and engage a whipstock profile 606 defined on the inner surface of the whipstock bore 306; pp[0034]) and withdraw the whipstock uphole(once the whipstock retrieval tool 516 is suitably secured to the whipstock 204, the work string 510 may then be pulled in the uphole direction (i.e., toward the surface of the well) to separate the whipstock 204; pp[0035]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Steele with the retrieval tool of Dahl in order to remove the whipstock from the wellbore when it is no longer needed and place other downhole tools in the wellbore (pp[0034], [0035]).

In regards to claim 13, Steele teaches a method of using a whipstock (114; Fig. 2) in a wellbore (pp[0017]), the method comprising: 
placing a whipstock downhole into a wellbore (“the completion sleeve 114 is positioned within the parent wellbore 102 and provides a generally cylindrical body 118 that axially spans the casing exit 110”; pp[0017]), wherein the whipstock includes:
a tubular (118; Fig, 2) having a longitudinal passageway (302) extending along a length thereof (Fig. 3a, b), the tubular having a tapered face (120) extending along at least a portion of the length (Fig. 2, 3a, b);
a support structure (308; Fig. 2, 3a, b, 4a, b, 6b)  movably coupled to the tubular and extendable across the tapered face (the deflector 308 and actuatable to move the deflector 308 between the stowed and deployed positions.; pp[0026]), wherein the support structure is operable to rotate radially inward (308 pivots radially inward about pin 426; pp[0025], [0040], Fig. 4a,b) from a first closed position closing the longitudinal passageway (Fig, 4b) to a second open position exposing the longitudinal passageway (pp[0040], Fig. 4a); and 
a locking mechanism in the tubular for releasably holding the support structure in the first position (“the deflector assembly 306 may further include one or more locking mechanisms 606 (one shown) configured to help permanently or temporarily lock the deflector 308 in the deployed position”; pp[0050], Fig.6a,b).
releasing the locking mechanism to release the support structure and expose the longitudinal passageway (“The piston 404 may again bypass the locking mechanism 606 upon actuation of the actuator 310 to move the deflector 308 back to the stowed position.’; pp[0050]); 

Steele is silent regarding running a milling tool downhole into the wellbore and riding the milling tool up along the support structure; running a retrieval tool downhole into the wellbore; engaging the whipstock with the retrieval tool; and retrieving the whipstock from within the wellbore.
Dahl, drawn to whipstock and deflector assembly, discloses regarding running a milling (208; Fig. 2) tool downhole into the wellbore (Fig. 2) and riding the milling tool up along the support structure (204); running a retrieval tool downhole into the wellbore (retrieval tool 516 in the wellbore; Fig. 6, pp[0034]); engaging the whipstock (204) with the retrieval tool (516); and 
retrieving the whipstock from within the wellbore (once the whipstock retrieval tool 516 is suitably secured to the whipstock 204, the work string 510 may then be pulled in the uphole direction (i.e., toward the surface of the well) to separate the whipstock 204; pp[0035]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Steele with the step of running a mill along the whipstock as a well-known method of drilling lateral wellbores (pp[0002]) and the retrieval tool of in order to remove the whipstock from the wellbore when it is no longer needed and place other downhole tools in the wellbore (pp[0034], [0035]) as taught by Dahl.

In regards to claim 16, Steele teaches the method according to claim 13.
Steele is silent regarding that the whipstock further includes further an opening in a longitudinal face of the support structure, wherein engaging the whipstock with the retrieval tool includes engaging the opening in the longitudinal face of the support structure.
Dahl, drawn to whipstock and deflector assembly, discloses that the whipstock further includes further an opening (606; Fig. 6) in a longitudinal face of the support structure (306), wherein engaging the whipstock with the retrieval tool includes engaging the opening in the longitudinal face of the support structure (the coupling engagement 602 may include one or more dogs 604 disposed about the whipstock retrieval tool 516 and configured to locate and engage a whipstock profile 606 defined on the inner surface of the whipstock bore 306; pp[0034])
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Steele with the retrieval tool of Dahl in order to remove the whipstock from the wellbore when it is no longer needed and place other downhole tools in the wellbore (pp[0034], [0035]).




Claims 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (U.S. Publication No. 20190120021)in view of Dinhoble (U.S. Patent No. 5398754).
In regards to claim 17, Steele teaches a well system, comprising:
 a main wellbore (102; Fig, 1); 
a lateral wellbore (104) extending from the main wellbore (102); and 
 a whipstock wherein the whipstock includes: a tubular (118; Fig, 2) having a longitudinal passageway (302) extending along a length thereof (Fig. 3a, b), the tubular having a tapered face (120) extending along at least a portion of the length (Fig. 2, 3a, b);
a support structure (308; Fig. 2, 3a, b, 4a, b, 6b)  movably coupled to the tubular and extendable across the tapered face (the deflector 308 and actuatable to move the deflector 308 between the stowed and deployed positions.; pp[0026]), wherein the support structure is operable to rotate radially inward (308 pivots radially inward about pin 426; pp[0040], Fig. 4a,b) from a first closed position closing the longitudinal passageway (Fig, 4b) to a second open position exposing the longitudinal passageway (pp[0040], Fig. 4a); and 
a locking mechanism in the tubular for releasably holding the support structure in the first position (“the deflector assembly 306 may further include one or more locking mechanisms 606 (one shown) configured to help permanently or temporarily lock the deflector 308 in the deployed position”; pp[0050], Fig.6a,b).
Steele is silent regarding a whipstock placed within the lateral wellbore.
Dinhoble discloses a whipstock placed within the lateral wellbore (Whipstock can be placed in an additional wellbore (lateral wellbore) to drill additional wells; Col. 3 lines 17-40) .
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified Steele with the teachings of Dinhoble in order to allow drilling of additional wellbores from the lateral wellbore (Col. 3 lines 17-40). 

In regards to claim 18, the combination of Steele and Dinhoble teaches the well system according to Claim 17.
Steele further teaches wherein the support structure (308) is coupled to the tubular (118) via a hinge pin ((pivot hinge 426; Fig. 4a,b), the support structure (308) configured to rotate (308 pivots about 426; pp[0037], Fig. 4a,b) about the hinge pin (426) relative to the tapered face (120) and wherein the hinge pin (pivot hinge 426) is positioned in a linear slot (implicit as the hinge pin 426 connects 308 to 114; pp[0037]) , the linear slot configured to allow the support structure (308) to translate from a first linear position (Fig. 4b) to a second linear position (Fig. 4a, pp[0040]) with respect to the tapered face (120).  

In regards to claim 19, the combination of Steele and Dinhoble teaches the well system according to Claim 17.
Steele further teaches wherein the whipstock further includes one or more shelf profiles (at 610; Fig. 6a, b) on an inner surface of the tubular (inner surface of 118), the one or more shelf profiles (610) configured to engage one or more related support pins (418) coupled to the support structure (“the piston head 418 will engage and force the ball 608 into the detent 610”; pp[0050]), such that when the support structure is in the first linear position it is held in the first closed position (pp[0050], Fig. 6b) when the support structure is in the second linear position it is allowed to rotate toward the second open position (308 pivots radially inward about pin 426; pp[0025], [0040], Fig. 4a,b, 6a).
Allowable Subject Matter
Claims 5, 8-11, 14-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676      

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676